DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 and 32-33 are allowed under this Office action.

Allowable Subject Matter
Claims 1-30 and 32-33, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-30 and 32-33, were carefully reviewed and a search with regards to independent claims 1 and 28 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-30 and 32-33, specifically independent claims 1 and 28, the prior art searched was found to neither anticipate nor suggest a computer-implemented method comprising: providing a mobile application on a mobile device associated with a patient, the mobile application configuring a user interface for display on the mobile device; guiding the patient through the user interface to take a first plurality of photos of teeth of the patient, the first plurality of photos corresponding to a first plurality of predetermined views of the teeth, wherein guiding the patient to take the first plurality of photos comprises showing a first plurality of overlays over the teeth in accordance with the first plurality of predetermined views, wherein the first plurality of overlays includes a first plurality of outlines of the teeth in the first plurality of predetermined views; guiding the patient through the user interface to take a second plurality of photos of the teeth, the second plurality of photos corresponding to a 
The most relevant arts searched, Kahn (US 20160246936 A1), modified by Matt (US 20160128624 A1), Bindayel (US 10159541 B2), and Kois (US 20090148805 A1), teach that a computer-implemented method comprising: providing a mobile application on a mobile device associated with a patient, the mobile application configuring a user interface for display on the mobile device; guiding the patient through the user interface to take a first plurality of photos of teeth of the patient, the first plurality of photos corresponding to a first plurality of predetermined views of the teeth, wherein guiding the patient to take the first plurality of photos comprises showing a first plurality of overlays over the teeth in accordance with the first plurality of predetermined views; guiding the patient through the user interface to take a second plurality of photos of the teeth, the second plurality of photos corresponding to a second plurality of predetermined views of their teeth, wherein guiding the patient to take the second plurality of photos comprises showing a second plurality of overlays over the teeth in accordance with the second plurality of predetermined views; and transmitting the first plurality of photos and the second plurality of photos so the first plurality of photos and the second plurality of photos can be evaluated for medical treatment. However, Kahn, modified by guiding the patient through the user interface to take a first plurality of photos of teeth of the patient, the first plurality of photos corresponding to a first plurality of predetermined views of the teeth, wherein guiding the patient to take the first plurality of photos comprises showing a first plurality of overlays over the teeth in accordance with the first plurality of predetermined views, wherein the first plurality of overlays includes a first plurality of outlines of the teeth in the first plurality of predetermined views; guiding the patient through the user interface to take a second plurality of photos of the teeth, the second plurality of photos corresponding to a second plurality of predetermined views of their the teeth, wherein guiding the patient to take the second plurality of photos comprises showing a second plurality of overlays over the teeth in accordance with the second plurality of predetermined views, wherein the second plurality of overlays includes a second plurality of outlines of the teeth in the second plurality of predetermined views” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GORDON G LIU/Primary Examiner, Art Unit 2612